Exhibit 10.3

TERMINATION AGREEMENT

This TERMINATION AGREEMENT (this “Agreement”) is made and entered into as of 8th
August, 2017 (the “Termination Date”), by and between Pfenex Inc., a Delaware
corporation with a principal place of business at 10790 Roselle Street, San
Diego, California 92121 (“Pfenex”), and Stelis Biopharma Private Limited, an
India corporation with a principal place of business at Plot No. 293,
Bommasandra, Jigani Link Road, Jigani Industrial Area, Anekal Taluk, Bengaluru –
560 105 , India (“Stelis”). Pfenex and Stelis may each be referred to herein as
a “Party” or collectively as the “Parties.”

BACKGROUND

A.    Pfenex and Agila entered into that certain Joint Development and License
Agreement dated as of December 31, 2012 (collectively, the “Joint Development
Agreement”), pursuant to which Pfenex and Agila agreed to collaborate with each
other to develop certain therapeutic biological products manufactured using the
Pfenex Expression Technology through the completion of the first Phase I
Clinical Trial (each, as defined therein);

B.    In furtherance thereof, Pfenex and Agila entered into that certain Joint
Venture Agreement dated as of March 7, 2013 (collectively, the “Joint Venture
Agreement”), pursuant to which Pfenex and Agila agreed to establish a joint
venture company to further develop and commercialize one or more therapeutic
biological products after the completion of the first Phase I Clinical Trial;
and

C.    Pursuant to certain organizational restructuring, Agila merged with its
parent holding entity Stelis and thus Stelis assumed the obligations under the
Joint Development Agreement and Joint Venture Agreement.

The Parties now mutually desire to terminate the Joint Development Agreement and
the Joint Venture Agreement, all on the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1.    Termination of the Joint Development Agreement. Pfenex and Stelis hereby
agree that, as of the Termination Date:

(a)    The Joint Development Agreement is hereby terminated, null and void and
of no further force or effect; excepting, however, Articles 1 (Definitions), 9
(Confidentiality) (solely for five (5) years) and 14 (General Provisions) and
Sections 10.3 (Collaboration Technology), 10.4 (Pfenex Improvements) and 10.5
(Agila Improvements). For the avoidance of doubt, all licenses granted by either
Party under Section 10.2 of the Joint Development Agreement shall terminate as
of the Termination Date.



--------------------------------------------------------------------------------



(b)    Pfenex hereby grants to Stelis a fully-paid, irrevocable, non-exclusive
license (with the right to grant and authorize sublicenses) under all Pfenex
Collaboration Technology and Pfenex Improvements (each, as defined in the Joint
Development Agreement) relating to Betaseron® (Interferon beta-1b). Stelis
hereby grants to Pfenex a fully-paid, irrevocable, non-exclusive license (with
the right to grant and authorize sublicenses) under all Agila Collaboration
Technology and Agila Improvements (each, as defined in the Joint Development
Agreement) relating to Betaseron® (Interferon beta-1b). All rights and licenses
granted under this Agreement are limited to the scope expressly granted.
Accordingly, except for the rights expressly granted under this Agreement, no
right, title or interest of any nature whatsoever is granted whether by
implication, estoppel, reliance or otherwise by either Party to the other Party.

(c)    The Joint Venture Agreement is hereby terminated, null and void and of no
further force or effect. For the avoidance of doubt, all licenses granted by
either Party under Section 11.2 of the Joint Venture Agreement shall terminate
as of the Termination Date.

(d)    The foregoing termination of the Joint Development Agreement and the
Joint Venture Agreement shall be deemed to be termination mutually agreed upon
by and between the Parties, and no Party shall have any responsibility or
liability as a result of such termination. The Parties hereby waive all rights
to notice of termination as may be otherwise provided under the Joint
Development Agreement, the Joint Venture Agreement or Applicable Laws (as
defined in the Joint Development Agreement).

(e)    Each Party (on behalf of itself and all related persons) hereby
irrevocably waives and releases the other of and from all claims, liabilities
and causes of action of every type that has arisen or may hereafter arise out of
the Joint Development Agreement or the Joint Venture Agreement, including the
breach thereof.

2.    Confidentiality. The Parties shall hold in confidence the information
contained in this Agreement, and all information related to this Agreement,
which is not otherwise known to the public, shall be held by each Party as
confidential and proprietary information and shall not be disclosed without the
prior written consent of the other Party. Accordingly, the Parties shall not
discuss with, or provide nonpublic information to, any Third Party (as defined
in the Joint Development Agreement) (except for such Party’s or its Affiliates’
respective directors, officers, employees, attorneys, accountants and other
consultants and professional advisors) concerning this Agreement, except: (a) as
required in filings with any governmental authority or any judicial,
administrative or arbitration proceedings as determined by such Party’s legal
counsel; or (b) pursuant to public announcements made with the prior written
approval of the Parties.

3.    Representations and Warranties. Each Party represents and warrants that it
has the power and authority to enter into this Agreement, and has obtained all
necessary corporate and other approvals to enter into and execute this
Agreement.

4.    Limitation of Liability. NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY
FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES INCLUDING BUT NOT
LIMITED TO LOST PROFITS ARISING FROM OR RELATING TO THIS AGREEMENT, REGARDLESS
OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.

 

2



--------------------------------------------------------------------------------



5.    Merger of Understandings; Amendment. This Agreement contains the entire
agreement between the Parties regarding the subject matter hereof and all prior
negotiations and understandings between the Parties are deemed to be merged into
this Agreement. No agreement or understanding varying or extending this
Agreement shall be binding upon either Party hereto, unless set forth in a
writing which specifically refers to the Agreement signed by duly authorized
officers or representatives of the respective Parties, and the provisions hereof
not specifically amended thereby shall remain in full force and effect.

6.    No Third Party Beneficiaries. None of the provisions contained in this
Agreement are intended by the Parties hereto, nor shall they be deemed, to
confer any benefit on any Third Party.

7.    Incorporation by Reference. The following Sections of the Joint
Development Agreement are incorporated herein by reference, except that any
reference to “Agreement” therein shall mean this Agreement for such purposes:
Sections 14.2, 14.3, 14.5, 14.6 (except that the details of Stelis be as below),
14.8, 14.9, 14.10 and 14.13.

For Stelis        :         Stelis Biopharma Private Limited

    Plot No. 293, Bommasandra, Jigani Link Road,

    Jigani Industrial Area, Anekal Taluk,

    Bangalore – 560 105, India

    Attention: Mr. Joe Thomas

    Email: Joe.Thomas@stelis.com

    Phone: + 91 80 6784 0700

8.    Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all Parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. Signatures to this Agreement delivered
by facsimile or similar electronic transmission (e.g., portable document format
(PDF)) will be deemed binding as originals.

[Signatures on following page]

 

3



--------------------------------------------------------------------------------



TERMINATION AGREEMENT

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Agreement as of the Termination Date.

 

PFENEX INC. By:  

/s/ Patrick Lucy

Name:  

Patrick Lucy

Title:  

CBO

STELIS BIOPHARMA PRIVATE LIMITED By:  

/s/ Joe Thomas

Name:  

Joe Thomas

Title:  

CEO